 1
     Jeffrey M. Feldman (AK Bar No. 7605029)
 2   SUMMIT LAW GROUP PLLC
     315 Fifth Avenue South, Suite 1000
 3   Seattle, WA 98104-2682
 4   Phone: (206) 676-7000
     jefff@summitlaw.com
 5
     Ralph H. Palumbo (WA Bar No. 4751)
 6
     Lynn M. Engel (WA Bar No. 21934)
 7   (Pro Hac Vice)
     YARMUTH LLP
 8   1420 Fifth Avenue, Suite 1400
 9   Seattle, WA 98101
     Phone: (206) 516-3800
10   rpalumbo@yarmuth.com
     lengel@yarmuth.com
11
12   Attorneys for Bristol Bay Economic Development Corporation,
     Bristol Bay Native Association, Inc. and Bristol Bay Reserve Association
13
14   Megan R. Condon (AK Bar No. 1810096)
     Matthew N. Newman (AK Bar No. 1305023)
15   NATIVE AMERICAN RIGHTS FUND
     745 West 4th Avenue, Suite 502
16   Anchorage, AK 99501
17   Phone: (907) 276-0680
     mcondon@narf.org
18   mnewman@narf.org
19
     Attorneys for United Tribes of Bristol Bay
20
     Scott Kendall (AK Bar. No. 0405019)
21   HOLMES, WEDDLE & BARCOTT
22   701 W. 8th Avenue, #700
     Anchorage, AK 99501
23   Phone: (907) 274-0666
     smkendall@hwb-law.com
24
25   Attorney for Bristol Bay Regional
     Seafood Development Association, Inc.
26

      PLAINTIFF’S SCHEDULING CONFERENCE                             SUMMIT LAW GROUP PLLC
      REPORT AND MOTION FOR ENTRY OF                                315 FIFTH AVENUE SOUTH, SUITE 1000
      SCHEDULING ORDER - 1                                           SEATTLE, WASHINGTON 98104-2682
      CASE NO. 3:19-CV-00265-SLG CONSOLIDATED                             Telephone: (206) 676-7000
             Case 3:19-cv-00265-SLG Document 23 Filed         11/06/19 Page  Fax: (206)
                                                                                    1 of676-7001
                                                                                           9
 1
 2                        UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF ALASKA
 3                               AT ANCHORAGE
 4
     BRISTOL BAY ECONOMIC
 5   DEVELOPMENT CORPORATION, et al.,          CASE NO. 3:19-CV-00265-SLG
 6                           Plaintiffs,
 7
                v.
 8
     CHRIS HLADICK, U.S.
 9   ENVIRONMENTAL PROTECTION
     AGENCY, et al.,
10
11                           Defendants.

12   SALMONSTATE, et al.,                      CASE NO. 3:19-CV-00267-SLG
13                           Plaintiffs,
14
                v.
15
     CHRIS HLADICK, U.S.
16   ENVIRONMENTAL PROTECTION
     AGENCY, et al.,
17
18                           Defendants.

19   TROUT UNLIMITED,                          CASE NO. 3:19-CV-00268-SLG
20                           Plaintiffs,
21
                v.
22
     U.S. ENVIRONMENTAL PROTECTION
23   AGENCY, et al.,
24                           Defendants.
25
26

     PLAINTIFF’S SCHEDULING CONFERENCE                       SUMMIT LAW GROUP PLLC
     REPORT AND MOTION FOR ENTRY OF                          315 FIFTH AVENUE SOUTH, SUITE 1000
     SCHEDULING ORDER - 2                                     SEATTLE, WASHINGTON 98104-2682
     CASE NO. 3:19-CV-00265-SLG CONSOLIDATED                       Telephone: (206) 676-7000
            Case 3:19-cv-00265-SLG Document 23 Filed   11/06/19 Page  Fax: (206)
                                                                             2 of676-7001
                                                                                    9
                  PLAINTIFFS’ SCHEDULING CONFERENCE REPORT, AND
 1
                      MOTION FOR ENTRY OF SCHEDULING ORDER
 2
 3          Plaintiffs and Defendants in this consolidated case conferred but were unable to

 4   reach agreement on a schedule for proceedings in the case. Plaintiffs provide this report
 5
     and move for entry of a scheduling order that reflects the schedule and dates set forth
 6
     below, which largely track the schedule contemplated by Rule 16.3.1 In support of this
 7
 8   motion, Plaintiffs advise the court as follows:

 9   I.     Preliminary Matters
10
            1.      The Parties agree that this case will be managed as an administrative appeal
11
     pursuant to Local Civil Rule 16.3, except as may otherwise be specifically provided in the
12
13   Court’s scheduling order(s).

14          2.      This case is an action for judicial review of final agency action to withdraw a
15
     proposed determination to restrict the use of certain lands in the Bristol Bay area of
16
     southwest Alaska as disposal sites for dredged or fill material associated with mining the
17
18   Pebble deposit. 84 Fed. Reg. 45,749 (August 30, 2019). Plaintiffs allege that the

19   withdrawal was arbitrary under the Clean Water Act, 33 U.S.C. § 1344(c), and the
20   Administrative Procedure Act, 5 U.S.C. § 706. Plaintiffs ask the Court to set aside the
21
     withdrawal, thereby reinstating the proposed determination.
22
23
24
      1
        Minor variations in the schedule afford the Defendants an extra week to respond to the
25
     Complaints and produce the agency record; it also avoids requiring that the Plaintiffs file
26   responses on New Year’s Eve.

      PLAINTIFF’S SCHEDULING CONFERENCE                                SUMMIT LAW GROUP PLLC
      REPORT AND MOTION FOR ENTRY OF                                   315 FIFTH AVENUE SOUTH, SUITE 1000
      SCHEDULING ORDER - 3                                              SEATTLE, WASHINGTON 98104-2682
      CASE NO. 3:19-CV-00265-SLG CONSOLIDATED                                Telephone: (206) 676-7000
                 Case 3:19-cv-00265-SLG Document 23 Filed        11/06/19 Page  Fax: (206)
                                                                                       3 of676-7001
                                                                                              9
              3.      The withdrawal of the proposed determination allows the U.S. Army Corps
 1
 2   of Engineers to issue a permit for discharge of dredged and fill material under section 404
 3   of the Clean Water Act, 33 U.S.C. § 1344. See 33 C.F.R. § 323.6(b); 40 C.F.R.
 4
     § 231.3(a)(2). If the withdrawal remains in effect, the Parties currently expect a record of
 5
     decision from the Corps in May 2020. For this reason, Plaintiffs request a final ruling on
 6
 7   the merits of this case, if possible, by May 1, 2020, before the Corps issues a section 404

 8   permit.
 9
              4.      To facilitate a decision by this date, Plaintiffs in all the consolidated cases
10
     propose to file single, joint briefs as set forth below, with the exception that each of the
11
12   three plaintiff groupings reserves the option to submit a short supplemental brief (not to

13   exceed 2,000 words) in support of the jointly filed brief.
14
              5.      The Parties anticipate that intervenor-defendants may seek to participate in
15
     these proceedings. To avoid redundancy and facilitate timely review, Plaintiffs propose
16
17   that any intervenor-defendants’ brief on the merits be filed one week after Defendants’

18   brief and limited to 4,000 words.
19
              6.      Plaintiffs propose the following schedule:
20
21   II.      Motion and Briefing Schedule

22
                     Document / Action                  Proposed             Proposed Word Limits
23
                                                        Deadline
24         Defendants’ Responses to                 12/16/2019              N/A to Answers; 10,000
25         Complaints [including any Motions                               if Motion(s) to Dismiss
           to Dismiss]                                                     filed
26

      PLAINTIFF’S SCHEDULING CONFERENCE                                    SUMMIT LAW GROUP PLLC
      REPORT AND MOTION FOR ENTRY OF                                       315 FIFTH AVENUE SOUTH, SUITE 1000
      SCHEDULING ORDER - 4                                                  SEATTLE, WASHINGTON 98104-2682
      CASE NO. 3:19-CV-00265-SLG CONSOLIDATED                                    Telephone: (206) 676-7000
                   Case 3:19-cv-00265-SLG Document 23 Filed          11/06/19 Page  Fax: (206)
                                                                                           4 of676-7001
                                                                                                  9
 1     Agency Record                            12/17/2019         N/A

 2     Plaintiffs’ Response(s) to any           1/6/2020           10,000 for a joint brief
       Motions to Dismiss filed by the                             filed on behalf of all
 3     Government [and any supplemental                            Plaintiffs.
       responses filed individual plaintiffs]                      2000 for optional
 4
                                                                   supplemental responses
 5                                                                 that may be filed by
                                                                   Plaintiffs in each of the
 6                                                                 three actions.
 7     Joint Motion to                          1/7/2020           5,700
       Supplement/Complete Record, if
 8
       any
 9     Defendants’ Response to any              1/14/2020          5,700
10     Motions to Supplement the Record,
       if any
11     Plaintiffs’ Joint Opening Brief [and     1/16/2020          10,000 for a joint brief
12     any supplemental briefs filed                               filed on behalf of all
       individual plaintiffs]                                      Plaintiffs.
13                                                                 2000 for optional
14                                                                 supplemental briefs that
                                                                   may be filed by Plaintiffs
15                                                                 in each of the three
                                                                   actions.
16
       Defendants’ Replies to Oppositions       1/21/2020          5,700
17     to Motions to Dismiss, if any
18
       Plaintiffs’ Joint Reply to           1/21/2020              2,750
19     Government’s Response to Motion
20     to Supplement the Record, if any
       Defendants’ Responses to Plaintiffs’ 2/25/2020              10,000, plus 2,000
21     Opening Brief(s)                                            additional for each
22                                                                 Supplemental Brief
       Intervenor-Defendants’ Briefs, if        3/3/2020           4,000
23
       any
24     Plaintiffs’ Joint Reply Brief            3/17/2020          8,000
25     Request for Oral Argument, if any        3/23/2020          N/A
26     Joint Appendix                           3/31/2020          N/A

     PLAINTIFF’S SCHEDULING CONFERENCE                             SUMMIT LAW GROUP PLLC
     REPORT AND MOTION FOR ENTRY OF                                315 FIFTH AVENUE SOUTH, SUITE 1000
     SCHEDULING ORDER - 5                                           SEATTLE, WASHINGTON 98104-2682
     CASE NO. 3:19-CV-00265-SLG CONSOLIDATED                             Telephone: (206) 676-7000
            Case 3:19-cv-00265-SLG Document 23 Filed         11/06/19 Page  Fax: (206)
                                                                                   5 of676-7001
                                                                                          9
 1   III.   Hearing on Motions.
 2          A.   Plaintiffs request that, if oral argument is requested and granted, it be
 3               scheduled in April 2020, subject to the Court’s discretion to revise that date
 4               based on the briefs submitted by all parties and the Court’s convenience.
 5          B.   Plaintiffs request a decision from the court by May 1, 2020, if possible, so as
 6               to ensure that the issues raised in these cases will be resolved before the Army
 7               Corps of Engineers issues a decision on the permit for Pebble Mine that is at
 8               issue in these cases.
 9
10
                 DATED this 6th day of November, 2019.
11
                                                SUMMIT LAW GROUP PLLC
12                                              Attorneys for Bristol Bay Economic
13                                              Development Corporation, Bristol Bay Native
                                                Association, Inc. and Bristol Bay Reserve
14                                              Association
15
                                                By: s/ Jeffrey M. Feldman
16                                              Jeffrey M. Feldman (AK Bar No. 7605029)

17                                              YARMUTH LLP
18                                              Also Attorneys for Bristol Bay Economic
                                                Development Corporation, Bristol Bay Native
19                                              Association, Inc. and Bristol Bay Reserve
                                                Association
20
21                                              By: s/ Ralph H. Palumbo
                                                Ralph H. Palumbo, Pro Hac Vice
22                                               (WA Bar No. 4751)
23                                              By: s/ Lynn M. Engel
                                                Lynn M. Engel, Pro Hac Vice
24                                               (WA Bar No. 21934)
25                                              NATIVE AMERICAN RIGHTS FUND
26                                              Attorneys for United Tribes of Bristol Bay

      PLAINTIFF’S SCHEDULING CONFERENCE                                SUMMIT LAW GROUP PLLC
      REPORT AND MOTION FOR ENTRY OF                                   315 FIFTH AVENUE SOUTH, SUITE 1000
      SCHEDULING ORDER - 6                                              SEATTLE, WASHINGTON 98104-2682
      CASE NO. 3:19-CV-00265-SLG CONSOLIDATED                                Telephone: (206) 676-7000
             Case 3:19-cv-00265-SLG Document 23 Filed            11/06/19 Page  Fax: (206)
                                                                                       6 of676-7001
                                                                                              9
 1
                                           By: s/ Megan R. Condon
 2                                         Megan R. Condon (AK Bar No. 1810096)
                                           By: s/ Matthew N. Newman
 3                                         Matthew N. Newman (AK Bar No. 1305023)
 4
                                           HOLMES, WEDDLE & BARCOTT
 5                                         Attorney for Bristol Bay Regional
                                           Seafood Development Association, Inc.
 6
 7                                         By: s/ Scott Kendall
                                           Scott Kendall (AK Bar. No. 0405019)
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

     PLAINTIFF’S SCHEDULING CONFERENCE                          SUMMIT LAW GROUP PLLC
     REPORT AND MOTION FOR ENTRY OF                             315 FIFTH AVENUE SOUTH, SUITE 1000
     SCHEDULING ORDER - 7                                        SEATTLE, WASHINGTON 98104-2682
     CASE NO. 3:19-CV-00265-SLG CONSOLIDATED                          Telephone: (206) 676-7000
            Case 3:19-cv-00265-SLG Document 23 Filed      11/06/19 Page  Fax: (206)
                                                                                7 of676-7001
                                                                                       9
                                  CERTIFICATE OF SERVICE
 1
           I hereby certify that on November 6th, 2019, a copy of the foregoing was served
 2   upon counsel of record through the Court’s CM/ECF system.
 3
           Attorneys for Plaintiffs
 4
           Megan R. Condon
 5
           Matthew N. Newman
 6         NATIVE AMERICAN RIGHTS FUND
           mcondon@narf.org
 7         mnewman@narf.org
 8
           Scott M. Kendall
 9         HOLMES, WEDDLE & BARCOTT
           smkendall@hwb-law.com
10
11         Abraham J. Shanedling
           Paul Werner
12         Rachelle Bishop
13         Steven P. Hollman
           SHEPPARD, MULLIN, RICHTER, & HAMPTON LLP
14         AShanedling@sheppardmullin.com
           PWerner@sheppardmullin.com
15
           RBishop@sheppardmullin.com
16         SHollman@sheppardmullin.com
17         Austin E. Williams
18         TROUT UNLIMITED
           awilliams@tu.org
19
           Brian Litmans
20
           Katherine G. Strong
21         TRUSTEES FOR ALASKA
           blitmans@trustees.org
22         kstrong@trustees.org
23
           Erin Whalen
24         Thomas S. Waldo
           EARTHJUSTICE (Juneau)
25
           ewhalen@earthjustice.org
26         twaldo@earthjustice.org

      PLAINTIFF’S SCHEDULING CONFERENCE                            SUMMIT LAW GROUP PLLC
      REPORT AND MOTION FOR ENTRY OF                               315 FIFTH AVENUE SOUTH, SUITE 1000
      SCHEDULING ORDER - 8                                          SEATTLE, WASHINGTON 98104-2682
      CASE NO. 3:19-CV-00265-SLG CONSOLIDATED                            Telephone: (206) 676-7000
             Case 3:19-cv-00265-SLG Document 23 Filed        11/06/19 Page  Fax: (206)
                                                                                   8 of676-7001
                                                                                          9
 1
          Jacqueline Miya Iwata
 2        Joel R. Reynolds
          Thomas D. Zimpleman
 3        NATURAL RESOURCES DEFENSE COUNSEL
 4        jiwata@nrdc.org
          jreynolds@nrdc.org
 5        tzimpleman@nrdc.org
 6
          Attorneys for Defendants
 7
          Richard L. Pomeroy
 8        Assistant U.S. Attorney
 9        U.S. ATTORNEY’S OFFICE (Anchorage)
          richard.pomeroy@usdoj.gov
10
          Mark Nitczynski
11        UNITED STATES DEPARTMENT OF JUSTICE
12        Mark.Nitczynski@usdoj.gov

13        DATED this 6th day of November, 2019.
14
15                                                /s Denise Brandenstein
                                                  Denise Brandenstein, Legal Assistant
16                                                deniseb@summitlaw.com
17
18
19
20
21
22
23
24
25
26

     PLAINTIFF’S SCHEDULING CONFERENCE                           SUMMIT LAW GROUP PLLC
     REPORT AND MOTION FOR ENTRY OF                              315 FIFTH AVENUE SOUTH, SUITE 1000
     SCHEDULING ORDER - 9                                         SEATTLE, WASHINGTON 98104-2682
     CASE NO. 3:19-CV-00265-SLG CONSOLIDATED                           Telephone: (206) 676-7000
            Case 3:19-cv-00265-SLG Document 23 Filed       11/06/19 Page  Fax: (206)
                                                                                 9 of676-7001
                                                                                        9
